Case 6:14-cv-02036-CEM-LRH Document 219 Filed 10/13/19 Page 1 of 3 PageID 2789



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

 BLUE MOON MARKETING, LLC,

                Plaintiff,

 v.                                                    Case No.: 6:14-cv-2036-Orl-41TBS

 SCOTT MATTHEWS, TRAVEL
 EXCURSION NETWORK, LLC, 4 STAR
 HOLDINGS LLC, ALLAN R. LEFFLER,
 TRACY L. LEFFLER, PRESTIGE TRAVEL
 SYSTEMS, INC., RON LASCALA, SUMMER
 BAY RESORTS CROWN CLUB, LLC,
 PHILIP BREWER, WESTGATE RESORTS,
 LTD., WESTGATE RESORTS, LLC,
 WESTGATE RESORTS, INC., RW
 ADVERTISING, INC., and CALL SERVICES
 INTERNATIONAL LLC,

             Defendants.
 ______________________________________/

         MOTION TO WITHDRAW AS COUNSEL FOR TRAVEL EXCURSION
           NETWORK, LLC, 4 STAR HOLDINGS, LLC, CALL SERVICES
       INTERNATIONAL, LLC, ALLAN R. LEFFLER, AND TRACY L. LEFFLER

        The law firm Ausley & McMullen, P.A. (“Ausley”), pursuant to Local Rule 2.03(b),

 moves to withdraw as counsel for the following defendants: (1) Travel Excursion Network, LLC

 (“TEN”), 4 Star Holdings, LLC (“4 Star”), Call Services International, LLC (“CSI”), Allan R.

 Leffler, and Tracy L. Leffler (collectively, “the Leffler defendants”).

        1.      Irreconcilable differences have developed between Ausley and the Leffler

 defendants such that Ausley’s continued representation of the Leffler defendants is not possible.

 Specifically, it is undersigned counsel’s understanding that TEN, 4 Star, and CSI are or were

 owned and controlled by Allan R. Leffler and/or Tracy L. Leffler. Ausley has lost all contact

 with the Lefflers. Undersigned counsel emailed the Lefflers at their last known address on
Case 6:14-cv-02036-CEM-LRH Document 219 Filed 10/13/19 Page 2 of 3 PageID 2790



 September 30, 2019, indicating Ausley’s intent to file a motion to withdraw unless it heard from

 them, but did not received a response. Undersigned counsel also telephoned Allan Leffler on his

 cell phone.    Although undersigned counsel briefly made connections, Mr. Leffler has

 subsequently failed to return several follow up calls.      The Leffler defendants maintain a

 substantial amount of unpaid accounts payable with Ausley as well.

        2.      Due to the irreconcilable differences noted above, Ausley will be unable to

 effectively and properly continue representing the Leffler defendants.

        FOR RELIEF, the law firm Ausley & McMullen, P.A., respectfully requests that the

 Court grant this motion and enter its Order permitting it to withdraw a counsel for TEN, 4 Star,

 CSI, Allan R. Leffler, and Tracy L. Leffler, and providing that the firm shall have no further

 responsibility to these defendants, and entering any further relief the Court deems just and

 appropriate.

                                                     Respectfully submitted,

                                                     AUSLEY & McMULLEN, P.A.

                                                     /s/Martin B. Sipple
                                                     Martin B. Sipple
                                                     Florida Bar No.: 0135399
                                                     Ruth E. Vafek
                                                     Florida Bar No.: 0034220
                                                     123 South Calhoun Street
                                                     P.O. Box 391 (zip 32302)
                                                     Tallahassee, Florida 32301
                                                     (850) 224-9115 – telephone
                                                     (850) 222-7560 – facsimile




                                                 2
Case 6:14-cv-02036-CEM-LRH Document 219 Filed 10/13/19 Page 3 of 3 PageID 2791



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on
 all counsel of record electronically via the CM/ECF System on this 13th day of October, 2019.


                                                   /s/ Martin B. Sipple
                                                   Attorney




                                              3
